October 25, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                    MITCHELL ROBERT GOTTFRIED, Appellant

NO. 14-10-00645-CV                        V.

                      MARIE ANNETTE GOTTFRIED, Appellee
                             ____________________

       This cause, an appeal from the judgment in favor of appellee, MARIE ANNETTE
GOTTFRIED, signed June 10, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the trial
court AFFIRMED.

       We order appellant, MITCHELL ROBERT GOTTFRIED, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.